Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials DJG by Import Specialist Donald J. Gormly on the invoices covered by the above protests, and assessed with duty at 50 per centum ad valorem under Item 712.05, Tariff Schedules of the United States, as Electrical measuring, checking, analyzing, or automatically-controlling instruments and apparatus, and parts thereof: Optical instruments or apparatus, and parts thereof described on the invoices attached to the entries covered by the protests enumerated above as Particle size analyzers, consists of non-optical measuring or checking instruments, apparatus and machines, the operation of which does not depend on an electrical phenomenon which varies according to the factor to be ascertained or automatically controlled; which do not measure or check electrical quantities, or measure or detect alpha, beta, gamma, X-ray, cosmic or similar radiations; and which are claimed to be dutiable at 15 per centum ad valorem under Item 710.80, Tariff Schedules of the United States.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 710.80 at the rate of 15 percent ad valorem as non-optical measuring or checking instruments, apparatus and machines not specially provided for, other.
To the extent indicated the protests are sustained 'and judgment will be rendered accordingly.